Citation Nr: 0703919	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral shoulder disability.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right knee disability.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right elbow disability.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a disability of the right hand and fingers.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for lupus erythematosus.

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for generalized degenerative arthritis.

8.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.

9.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for Sjogren's disease.

10.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a stomach disability.

11.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a prostate disability.

12.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a fractured right forefinger.

13.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of an injury to the veteran's 
left side.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
entitlement to service connection for hearing loss, and which 
found that new and material evidence had not been submitted 
sufficient to reopen any of the other issues on appeal.  The 
veteran received a videoconference hearing before the 
undersigned Veterans Law Judge in August 2005.

The application to reopen claims of service connection is 
addressed in the Remand section of this decision and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

The veteran did not exhibit a hearing loss in service; a 
preponderance of the evidence is against a finding that 
hearing loss is otherwise related to service. 


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in October 2003.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains post-service medical records, which will be 
addressed as pertinent, particularly, the veteran's VA 
outpatient treatment records.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
While the veteran's service medical records have not been 
obtained, extensive exhaustive research has been unable to 
locate the veteran's service medical records.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency provided 
the required notice prior to the initial adjudication of the 
claim.  As the Board is denying service connection for 
hearing loss, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, reported that the records 
may have been destroyed in the 1973 NPRC fire.  NPRC could 
not confirm the existence of such records; only the fact that 
if they had been stored at the Records Center, they would 
have been stored in an area damaged by the fire.  In cases 
such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim was undertaken with this duty in mind.

Entitlement to service connection for hearing loss.

The veteran and his representative contend that service 
connection is warranted for hearing loss.  Specifically, the 
veteran contends that he currently has hearing loss as a 
result of basic training, during which he stated he fired 
high powered guns with no hearing protection.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
it during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
While the veteran's service medical records are not 
available, there has been no competent evidence presented 
which indicates that the veteran exhibited a hearing loss in 
service; the Board also specifically notes that the veteran 
did not participate in combat in service, such that exposure 
to acoustic trauma could be presumed.  He has testified that 
he was exposed to acoustic trauma in the form of gunfire; 
there is no indication from his personnel records that he had 
specific qualifications as a marksman or that he would have 
been exposed to more than the usual amount of gunfire of 
other servicemen.  The first competent evidence of record 
which reflects a hearing loss is a May 1999 VA outpatient 
treatment report, dated over 44 years after the veteran's 
separation from service, which indicates that the veteran at 
that time was found to have hearing loss of both ears.  There 
is no medical opinion of record relating the veteran's 
hearing loss to service.

Thus, although the veteran currently has hearing loss, with 
no evidence having been presented to show that the veteran 
was diagnosed with hearing loss any earlier than over 44 
years after the veteran's separation from service, and no 
competent medical evidence having been presented which links 
the veteran's current hearing loss to service, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for hearing loss.  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and they must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for hearing loss 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there are current diagnoses of hearing loss, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the first suggestion of pertinent 
disability many years after active duty, relating hearing 
loss to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  


ORDER

Service connection for hearing loss is denied.


REMAND

The veteran is seeking to reopen service connection claims 
for bilateral shoulder disability, right knee disability, 
right hand and fingers disability, lupus erythematosus, 
generalized degenerative arthritis, hypertension, Sjorgren's 
disease, stomach disability, prostate disability, residuals 
of a fractured right forefinger, and residuals of an injury 
to the left side.  The bilateral shoulder disability, right 
knee disability, and right hand and fingers disability claims 
were denied by the Board in February 2000.  At that time it 
was determined that there was no competent evidence that 
pertinent disability was present in service or otherwise 
related to active duty.  It was also determined that new and 
material evidence had not been submitted to reopen previously 
denied claims of residuals of a fractured right forefinger 
and residuals of an injury to the left side.  The lupus 
erythematosus, generalized degenerative arthritis, 
hypertension, Sjorgren's disease, stomach disability, and 
prostate disability claims were denied by a January 1998 RO 
decision.  At that time it was determined that there was no 
competent evidence that pertinent disability was present in 
service or otherwise related to active duty.  The veteran did 
not appeal the January 1998 decision within one year of being 
notified.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate  that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Although the January 2004 VCAA letter associated with the 
claims folder advised the veteran what evidence is necessary 
to substantiate his underlying service connection claim for 
pertinent disability, that letter did not discuss the basis 
for the denials in prior decisions.  Thus, the January 2004 
letter does not comply with the Kent ruling.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claims; (2) notifies the 
veteran of the reasons for the January 
1998 and February determinations (it was 
determined that pertinent disability was 
not exhibited in service and that there 
was no objective evidence of a link 
between current disability and his period 
of active duty; it was also determined 
that new and material evidence had not 
been submitted to reopen previously denied 
claims of residuals of a fractured right 
forefinger and residuals of an injury to 
the left side); and (3) notifies the 
veteran of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the veteran's 
service connection claim (i.e., medical 
evidence establishing that pertinent 
disability is related to or had its onset 
during his period of active duty).  This 
notice is outlined by the Court in Kent, 
supra.  The notification letter should 
also advise the veteran of the evidence 
and information that is necessary to 
establish entitlement to his underlying 
service connection claim.  

2.  Following such development, the RO 
should review and readjudicate the new and 
material claim.  If any benefit sought on 
appeal remains denied, the RO shall issue 
the veteran and his representative a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


